     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
 6   ADAM ATARI
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                )
11                                            )       No. 2:17-CR-00232 GEB
                                              )
12         Plaintiff,                         )       STIPULATION AND [PROPOSED]
                                              )       ORDER CONTINUING THE STATUS
13
     v.                                       )       CONFERENCE TO JUNE 14, 2019,
                                              )       AT 9:00 A.M.
14                                            )
     YANIV GOHAR                              )
15
     OREL GOHAR                               )
                                              )
16   MAY LEVY                                 )
     ERAN BAHBUT                              )
17
     BAR SHANI                                )
                                              )
18   ATIR DADON                               )
     ADAM ATARI                               )
19
     RAZ RAZLA,                               )
                                              )
20                                            )
           Defendants.
21

22                                      STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendants, ERAN
24   BUHBUT, BAR SHANI, ADAM ATARI, and RAZ RAZLA, by and through their
25   undersigned defense counsel, and the United States of America 1, by and through its
26

27
           1   Defendant MAY LEVY is not a party to this stipulation because he has been
28
     sentenced. Defendant ATIR DADON is not a party because he is going to enter a change

     STIPULATION AND PROPOSED ORDER               1
 1   counsel, Assistant U.S. Attorney MATTHEW YELOVICH, that the status conference
 2   presently set for April 5, 2019, should be continued to June 14, 2019, and that time under
 3   the Speedy Trial Act should be excluded from between those dates.
 4          The reasons for the continuance are that DAVID FISCHER recently became
 5   attorney of record for ADAM ATARI, PATRICK HANLEY recently became attorney
 6   of record for BAR SHANI, on April 2, 2019 the Government informed all parties that it
 7   is sending out additional discovery, and all defense counsel for all defendants need time
 8   additional time to prepare.    The continuance is also necessary to ensure continuity of
 9   counsel. Accordingly, the time between April 5, 2019, and June 14, 2019, should be
10   excluded from the Speedy Trial calculation pursuant to Title 18, States Code, Section
11   3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties intend to set
12   a trial date at the next status conference. The parties stipulate that the ends of justice
13   served by granting this continuance outweigh the best interests of the public and the
14   defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A). All counsel for each party to this
15   stipulation have authorized Mr. Fischer to sign this document for them.
16

17   Dated: April 2, 2019                                      U.S. ATTORNEY
18
                                                        by:    /s/ David D. Fischer for
19                                                             MATTHEW YELOVICH
                                                               Assistant U.S. Attorney
20
                                                               Attorney for Plaintiff
21

22

23   Dated: April 2, 2019                                      /s/ David D. Fischer
                                                               DAVID D. FISCHER
24                                                             Attorney for Defendant
25                                                             ADAM ATARI

26

27   of plea on April 5, 2019. Defendants YANIV GOHAR and OREL GOHAR are not
28   parties to this stipulation because they are fugitives.


     STIPULATION AND PROPOSED ORDER                 2
 1
     Dated: April 2, 2019                     /s/ David D. Fischer for
                                              RANDY SUE POLLOCK
 2                                            Attorney for Defendant
                                              ERAN BUHBUT
 3

 4   Dated: April 2, 2019                     /s/ David D. Fischer for
                                              PATRICK HANLEY
 5
                                              Attorney for Defendant
 6                                            BAR SHANI
 7
     Dated: April 2, 2019                     /s/ David D. Fischer for
 8                                            GEORGE MGDESYAN
                                              Attorney for Defendant
 9
                                              RAZ RAZLA
10

11
                                      ORDER
12

13
     IT IS SO FOUND AND ORDERED.
14
     Dated:     April 4, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION AND PROPOSED ORDER     3
